DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 6, 8 – 15, and 17 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1, 11, 12, and 20, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.  
The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 11, 12 and 20 with the allowable feature being: a first printed circuit board comprising a first ground layer and a wiring layer on which a signal wire; a second printed circuit board comprising a second ground layer having a second one or more openings formed therein; insulating layers interposed between the first printed circuit board and the second printed circuit board, in a first area and a third area corresponding to side portions of the apparatus; and via electrically connecting the first printed circuit board and the second printed circuit board in the first area and the third area, wherein the first printed circuit board and the second printed circuit board are spaced apart from each other to form an air layer, in a second area extending from the first area to the third area,  wherein the first ground layer extends from the first area, through the second area, to the third area, wherein the second ground layer extends from the first area, through the second area, to the third area, wherein the air layer separates the first printed circuit board and the second printed circuit board throughout the entire second area, wherein the at least one via is included in the first area and the third area, and wherein a portion of the apparatus corresponding to the second area is flexible.
One close prior art Matsuda (US 2015/0305142 A1) teaches of an apparatus (Fig 10-14) comprising: a first printed circuit board (portion with 310b, lower 330) comprising a first ground layer (330) and a wiring layer (320) on which a signal wire (320) is disposed; a second printed circuit board (310a, upper 330) comprising a second ground layer (330); insulating layers (345a) interposed between the first printed circuit board and the second printed circuit board, in a first area (left end of Fig 10) and a third area (right end of Fig 10) corresponding to side portions of the apparatus; and at least one via (at 330) electrically connecting the first printed circuit board and the second printed circuit board in the first area and the third area, wherein the first printed circuit board and the second printed circuit board are spaced apart from each other to form an air layer (340), in a second area, wherein the at least one via (at 330) is included in the first area and the third area among the first area, the second area, and the third area, and wherein a portion of the apparatus corresponding to the second area is flexible ([0092-0095]); however Matsuda does not teach a first ground layer having a first one or more openings formed therein; a second ground layer having a second one or more openings formed therein, an air layer in a second area extending from the first area to the third area, wherein the first ground layer extends from the first area, through the second area, to the third area along the first printed circuit board, wherein the second ground layer extends from the first area, through the second area, to the third area along the second printed circuit board, wherein the air layer separates the first printed circuit board and the second printed circuit board throughout the entire second area, wherein the second one or more openings are formed in the second printed circuit board in the first area, the second area, and the third area of the apparatus.
Another close prior art Hu (US 9,485,859 B1) teaches of an apparatus comprising: a first printed circuit board comprising a first ground layer having a first one or more openings formed therein and a wiring layer on which a signal wire is disposed; a second printed circuit board comprising a second ground layer having a second one or more openings formed therein; and at least one via electrically connecting the first printed circuit board and the second printed circuit board, wherein the first printed circuit board and the second printed circuit board are spaced apart from each other to form an air layer, in a second area extending from the first area to the third area,  wherein the first ground layer extends from the first area, through the second area, to the third area along the first printed circuit board, wherein the second ground layer extends from the first area, through the second area, to the third area along the second printed circuit board, wherein the air layer separates the first printed circuit board and the second printed circuit board throughout the entire second area, wherein the second one or more openings are formed in the second printed circuit board in the first area, the second area, and the third area of the apparatus, and wherein a portion of the apparatus corresponding to the second area is flexible; however Hu does not teach ; however Hu does not teach insulating layers interposed between the first printed circuit board and the second printed circuit board, in a first area and a third area corresponding to side portions of the apparatus, at least one via electrically connecting the first printed circuit board and the second printed circuit board in the first area and the third area, wherein the at least one via is included in the first area and the third area among the first area, the second area, and the third area.
Therefore claims 1 – 6, 8 – 15, and 17 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896